       2:19-cv-00795-RMG         Date Filed 07/29/20     Entry Number 51        Page 1 of 10




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION

    KJ Appliance Center, LLC,                         Case No.: 2:19-cv-795-RMG
    Kenneth Johnson, Jim Brantley,

                   Plaintiffs,
           v.                                         ORDER AND OPINION

    BSH Home Appliances Corporation,
                   Defendant.

           Before the Court are Defendant BSH Home Appliances Corporation’s (“BSH”) motion

for summary judgment (Dkt. No. 44) and Plaintiffs KJ Appliance Center, LLC (“KJ”), Kenneth

Johnson, and Jim Brantley’s (collectively “Plaintiffs”) motion for voluntary dismiss without

prejudice (Dkt. No. 45). For the reasons set forth below, the Court denies Plaintiffs’ motion for

voluntary dismissal without prejudice and grants Defendant’s motion for summary judgment.

      I.        Background1

           Johnson and Brantley formed KJ on March 5, 2018. (Dkt. No. 1 ¶ 17). Previously,

Johnson had worked for twenty years in the appliance installation business in and around

Charleston. (Id. ¶ 12). Brantley had worked as a salesman in the appliance industry for roughly

twenty-seven years, including eleven years as a District Sales Manager for BSH from 2006 to

2017. (Id. ¶ 13). Johnson and Brantley “envisioned combining their knowledge, skills, and

experience in the appliance industry to . . . cash in on their goodwill, contacts, and skills [in the

Charleston area].” (Id. ¶ 14). Johnson and Brantley formulated a business plan to sell “(1)

exclusively . . . BSH products, utilizing Mr. Brantley’s specific knowledge of BSH’s products,

sales history, and knowledge of BSH-specific operational procedures; (2) Mr. Johnson’s product

knowledge, installation services, and connections with builders and the construction industry


1
    All facts are viewed in a light most favorable to Plaintiffs, the non-moving party.
                                                -1-
     2:19-cv-00795-RMG         Date Filed 07/29/20       Entry Number 51       Page 2 of 10




generally; and (3) both parties 20+ years’ experience in the Charleston area as a source for

geographical knowledge (for optimal site selection), customer leads, and goodwill.” (Id. ¶ 15).

Johnson pitched this idea to Trent Roth, BSH’s District Sales Manager in early 2018. (Id. ¶ 16).

After BSH gave “the go-ahead on the concept and instructed Mr. Johnson and Mr. Brantley to go

find a site,” Johnson and Brantley founded KJ. (Id. ¶¶ 16 – 17). On March 7, 2018, KJ entered

into two Dealer Agreements (the “Agreements”)2 with BSH whereby KJ became an authorized

dealer of certain BSH products. (Id. ¶ 18).

       The Agreements required KJ to establish a “bona fide ‘brick and mortar’” location. (Id. ¶

19). KJ acquired such a location and Johnson and Brantley personally guaranteed the lease for

said premises. (Id. ¶¶ 22 – 23).      On June 1, 2018, eight-six days after entering into the

Agreements with KJ, BSH terminated the Agreements, noting that “[a]s part of BSH’s strategy

to remain competitive in the future, we are compelled to reorganize our authorized dealer

relationships.” (Id. ¶¶ 24 – 25).      Both Agreements permit the parties to terminate the

Agreements, with or without cause, on thirty days’ written notice. (Dkt. No. 44-1 § 13; Dkt. No.

44-2 § 13). The termination provided KJ a thirty-day window during which to continue to

purchase BSH products. (Dkt. No. 1 ¶ 27).

       On March 15, 2019 Plaintiffs filed the instant complaint against BSH. (Dkt. No. 1). On

June 27, 2019 BSH moved for a judgment on the pleadings. (Dkt. No. 16). On January 15, 2020

the Court granted in part and denied in part BSH’s motion. (Dkt. No. 30). The Court dismissed

all of Plaintiffs claims except for those alleging: (1) wrongful termination of the Agreements;

and (2) breach of the implied duty of good faith and fair dealing.



2
 Both agreements “substantially mirror[] each other but for details relating to the products [to be
sold by KJ].” (Dkt. No. 1 ¶ 18 n. 1). Copies of the Agreements are attached to BSH’s motion
for summary judgment. (Dkt. No. 44).
                                                -2-
     2:19-cv-00795-RMG           Date Filed 07/29/20      Entry Number 51      Page 3 of 10




          On July 1, 2020 BSH moved for summary judgment on Plaintiffs’ remaining claims.

(Dkt. No. 44). Plaintiffs filed a response in opposition on July 15, 2020, (Dkt. No. 47), to which

BSH filed a reply on July 22, 2020, (Dkt. No. 49).

         On July 6, 2020, five days after BSH moved for summary judgment, Plaintiffs filed a

motion to voluntarily dismiss this action without prejudice. (Dkt. No. 45). BSH filed a response

in opposition on July 20, 2020, (Dkt No. 48), to which Plaintiffs filed a reply on July 27, 2020,

(Dkt. No. 50).

         Both motions are fully briefed and ripe for disposition.

   II.      Legal Standards

            a. Summary Judgment

         To prevail on a motion for summary judgment, the movant must demonstrate that there is

no genuine dispute of material fact and the movant is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a). The Court interprets all inferences and ambiguities against the movant and

in favor of the non-moving party. U.S. v. Diebold, Inc., 369 U.S. 654, 655 (1962). Where the

moving party has met its burden, the non-moving party must come forth with “specific facts

showing that there is a genuine issue for trial.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986) (citing Rule 56(e)); Lilly v. Crum, No. 2:19-CV-00189, 2020

WL 1879469, at *4 (S.D.W. Va. Apr. 15, 2020) (noting that the “mere existence of a scintilla of

evidence in support of the plaintiff's position will be insufficient” to create a genuine dispute)

(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).

            b. Voluntary Dismissal

         Pursuant to Federal Rule of Civil Procedure 41(a)(1), a plaintiff may not voluntarily

dismiss his action without a court order after service of an answer or motion for summary



                                                 -3-
     2:19-cv-00795-RMG         Date Filed 07/29/20      Entry Number 51       Page 4 of 10




judgment, unless a stipulation of dismissal is signed by all parties. Rule 41(a)(2) provides that

“[e]xcept as provided in Rule 41(a)(1), an action may be dismissed at the plaintiff's request only

by court order, on terms that the court considers proper.” Rule 41(a)(2). Generally, a plaintiff’s

motion for voluntary dismissal without prejudice under Rule 41(a)(2) should not be denied

absent plain legal prejudice to the defendant. See Andes v. Versant Corp., 788 F.2d 1033, 1036

(4th Cir. 1986). To establish plain legal prejudice, a defendant must show some harm other than

the mere prospect of a second lawsuit. See Ellett Bros., Inc. v. United States Fidelity & Guar.

Co., 275 F.3d 384 (4th Cir. 2001); see also Fed. R. Civ. P. 41(d) (permitting the court to order a

plaintiff who has previously dismissed an action based on or including the same claim against

the same defendant to pay all or part of the costs of the previous action and to stay the new case

until the plaintiff has complied). In deciding whether to dismiss an action pursuant to Rule

41(a)(2), a court should consider factors such as (1) the opposing party's effort and expense in

preparing for trial; (2) excessive delay or lack of diligence on the part of the movant; (3) an

insufficient explanation of the need for a dismissal; and (4) the present state of the litigation.

Miller v. Terramite Corp., 114 F. App’x 536, 540 (4th Cir. 2004) (citing Phillips USA, Inc., v.

Allflex USA, Inc., 77 F.3d 354, 358 (10th Cir. 1996)). This list of important factors is not

exclusive; the court may consider any relevant factors depending on the circumstances presented

in the case. 9 Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 2364 (3d

ed. 2008) (discussing Fourth Circuit law).

   I.      Discussion

           a. Plaintiffs’ Motion for Voluntary Dismissal




                                               -4-
     2:19-cv-00795-RMG           Date Filed 07/29/20        Entry Number 51         Page 5 of 10




        On July 6, 2020, five days after BSH moved for summary judgment, Plaintiffs filed a

motion for voluntary dismissal of the instant action without prejudice. (Dkt. No. 45). Plaintiffs’

sole reason for seeking dismissal is to litigate this case in state court. Plaintiffs state:

        [T]hrough discovery [Plaintiffs have] begun uncovering activities of various

        persons and/or entities, which activities are designed to undermine Plaintiffs’

        contractual and business relations with [BSH]. Plaintiff now desires to bring one

        unified action against all now identified and relevant parties. On June 15, 2020,

        Plaintiffs filed a Motion to Amend their Complaint [Dkt No. 42] to add one or

        more additional parties defendant . . . all of whom, whether acting directly or as

        or by agents, have interfered with Plaintiffs’ contractual business relationship

        with BSH . . . .

(Id. at 1). On July 9, 2020, however, the Court denied Plaintiffs’ referenced motion to

amend. (Dkt. No. 46). The Court noted that “none of the proposed defendants are

indispensable parties” and held that, “[g]iven the posture of this case, and the fact joinder

of Plaintiffs’ proposed parties would destroy complete diversity and divest this Court of

subject matter jurisdiction, controlling and persuasive case law dictate that this Court

retain jurisdiction over the instant matter and deny Plaintiffs’ motion.” (Id. at 3).

        Here, applying the four-factor test articulated in Terramite, the Court denies

Plaintiffs’ motion. The first and fourth factors weigh in BSH’s favor: discovery is

complete and BSH has moved for summary judgment. (Dkt. No. 48 at 2-3) (noting that

BSH expended significant resources in defending this matter as discovery “included

multiple depositions, written discovery, document production, expert disclosures, and

third-party discovery”); see Howard v. Inova Health Care Servs., 302 F. App’x 166, 179-



                                                   -5-
     2:19-cv-00795-RMG         Date Filed 07/29/20      Entry Number 51        Page 6 of 10




80 (4th Cir. 2008) (collecting cases affirming district court denials of motions for

voluntary dismissal after the discovery period). The second Terramite factor also weighs

in BSH’s favor. Plaintiffs’ motion is “dilatory”—it was filed not only after discovery

had closed, but after the deadline for dispositive motions had passed and after BSH had

moved for summary judgment. See Seligman v. Tenzer, 173 F. App’x 280, 283 (4th Cir.

2006) (affirming trial court’s refusal to grant voluntary dismissal where plaintiff filed

motion “for voluntary dismissal or a continuance after the close of discovery, after

defendants had already filed their motion for summary judgment, and within three weeks

of the scheduled trial date” and noting that “[g]iven the advanced stage of the

proceedings, we perceive no error in the district court’s decision to deny Seligman’s

efforts to prolong the litigation”).    Lastly, the third Terramite factor—insufficient

explanation for dismissal—also weighs in BSH’s favor.          Plaintiffs’ sole reason for

seeking dismissal—to litigate this case in state court—is alone insufficient to warrant

voluntary dismissal. See Order and Opinion, (Dkt. No. 46) (denying Plaintiffs’ motion to

amend, filed fifteen days before the close of discovery, where addition of dispensable

parties would destroy Court’s subject matter jurisdiction and require dismissal of action);

see also Skinner v. First Am. Bank of Va., 64 F.3d 659, 1995 WL 507264, at *2–3 (4th

Cir. 1995) (noting that granting a motion to dismiss is not required to allow a party to

“avoid an adverse ruling in federal court” and stating that “[t]he expenses of discovery

and preparation of a motion for summary judgment may constitute prejudice sufficient to

support denial of a voluntary dismissal”). Plaintiffs’ motion to voluntary dismiss the

instant action is denied.

           b. BSH’s Motion for Summary Judgment



                                               -6-
     2:19-cv-00795-RMG          Date Filed 07/29/20     Entry Number 51       Page 7 of 10




       Plaintiffs’ two remaining claims allege that (1) BSH wrongfully terminated its

Agreements with KJ and that, in doing so, (2) BSH breached its implied duty of good faith and

fair dealing. (Dkt. No. 1 ¶¶ 34 – 40).

       Under North Carolina law, which controls here,3 “a supplier is free to terminate a

distributor at will, subject to any contractual restrictions.” Allied Distribs., Inc. v. Latrobe

Brewing Co., 847 F. Supp. 376, 378 (E.D.N.C. 1993) (citing Bartolomeo v. S.B. Thomas, Inc.,

889 F.2d 530, 533 (4th Cir. 1989)). The single exception to this rule is “a distributor who has

made substantial investments in his business is entitled to operate the distributorship for a

‘reasonable time.’” Bartolomeo, 889 F.2d at 533 (citing General Tire & Rubber Co. v. Distribs.,

Inc., 253 N.C. 459, 117 S.E.2d 479, 489 (1960)).

       The test for whether a distributorship has operated for a “reasonable time” is a

determination of whether the distributor has had a fair opportunity to recoup expenditures. Id. at

533; see also Stillwagon v. Innsbrook Golf & Marina, LLC, No. 2:13-CV-18-D, 2014 WL

5871188, at *4 (E.D.N.C. Nov. 12, 2014) (“The Supreme Court of North Carolina and the Fourth

Circuit have explained that, where this narrow exception applies, a court must evaluate the

reasonableness of a contract’s duration by focusing on whether a party ‘has had a fair

opportunity’ to recoup expenses outlaid in the performance of the contract.”) (citing General

Tire & Rubber Co., 253 N.C. at 472). Thus, as a matter of law the “narrow exception to the

terminable-at-will rule has no application where the distributor has fully recouped his

investment, and even made some profits, on his distributorship.” Bartolomeo, 889 F.2d at 534;

see also Stillwagon, 2014 WL 5871188, at *4 (“Where a party recoups its investment and makes




3
 See Order and Opinion, (Dkt. No. 30 at 4-7) (finding that the Agreements are governed by
North Carolina law).
                                               -7-
     2:19-cv-00795-RMG           Date Filed 07/29/20       Entry Number 51          Page 8 of 10




some profits, that party has had a fair opportunity and, as a matter of law, the contract’s duration

is reasonable and may be terminated.”).

        As BSH has demonstrated, and as Plaintiffs admit,4 undisputed evidence shows that

during the time it operated KJ was profitable and Brantley recovered all personal investments

made in KJ. KJ’s startup costs were funded by Brantley and KJ fully reimbursed said costs.

Johnson Deposition, (Dkt. No. 44-5 at 62:16-63:5); Brantley Deposition, (Dkt. No. 44-4 at

124:3-20); see also Brantley Deposition, (Dkt. No. 44-4 at 65:11-66:10; 128:8-24). Further,

after BSH terminated the Agreements, KJ, Brantley, and Johnson were released from all

obligations owed under KJ’s lease in exchange for a one-time payment of $7,367.50 to KJ’s

landlord. (Dkt. No. 44-7 at 2-3) (releasing KJ from lease and Brantley and Johnson from status

as guarantors in exchange for one month’s rent); Brantley Deposition, (Dkt. No. 44-4 at 128:1-

7). Lastly, during the time it operated, it is undisputed that KJ made $235,638.00 gross profit

and $71,545.23 net profit, (Dkt. No. 44-8) (KJ profit and loss statement), reported a business

income of $72,300 to the IRS, and distributed profits of $25,000.00 each to Brantley and

Johnson, (Dkt. No. 44-9) (KJ 2018 Form 1065). As Plaintiffs nowhere contest BSH terminated

the Agreements in accordance with the terms stated therein, and because Plaintiffs “recoup[ed

their] investment and ma[de] profits,” the Agreements’ “duration [was] reasonable” and

Plaintiffs’ claim for wrongful termination fails as a matter of law. Stillwagon, 2014 WL

5871188, at *4; Allied Distribs., 847 F. Supp. at 378 (noting North Carolina law is clear that “a

supplier is free to terminate a distributor at will, subject to any contractual restrictions”).5
4
  In their response in opposition to BSH’s motion for summary judgment, (Dkt No. 47), Plaintiffs
admit as true BSH’s factual assertions concerning KJ’s profitability. See (Id. at 10) (noting “KJ
did so well during the mere 86 days they were in business that they far exceeded their annual
sales goal as set by BSH ($750,000.00), selling $532,000.00 in just 86 days”).
5
  In their opposition to BSH’s motion, Plaintiffs take issue with BSH’s proffered reasons for
terminating the Agreements. Plaintiffs cite cases discussing the “public policy exception” to at-
will employment contracts under North Carolina law, (Dkt. No. 47 at 6-8), and allege, for the
                                                  -8-
     2:19-cv-00795-RMG         Date Filed 07/29/20      Entry Number 51        Page 9 of 10




         Further, because Plaintiffs cannot show any underlying breach of the Agreements, KJ

cannot sustain its claim for breach of the covenant of good faith and fair dealing. An implied

term—even one of good faith and fair dealing—cannot displace or override unambiguous and

express contractual rights, including those for termination. See Riggs Nat. Bank of Wa., D.C. v.

Linch, 36 F.3d 370, 373 (4th Cir. 1994) (“An implied duty of good faith cannot be used to

override or modify explicit contractual terms.”).        As noted above, Plaintiffs admit the

Agreements were terminable by either party given appropriate notice, (Dkt. No. 1 ¶ 36), and

there is no dispute BHS provided KJ proper notice in terminating the Agreements, (id. ¶ 25);

Johnson Deposition, (Dkt. No. 44-5 132:15-133:4). Plaintiffs’ claim for breach of the implied

duty of good faith and fair dealing is dismissed. See Ditch Witch of Charlotte, Inc. v. Bandit

Indus., Inc., No. 3:15-CV-181, 2017 WL 390290, at *4 (W.D.N.C. Jan. 27, 2017) (applying

North Carolina law to find that the exercise of the right to terminate under an agreement cannot

form the basis of a claim for breach of an implied covenant of good faith and fair dealing).

   II.      Conclusion




first time, that BSH terminated the Agreements because Plaintiffs refused to participate in a price
fixing scheme. Compare Complaint, (Dkt. No. 1-1 ¶ 29) (alleging BSH terminated the
Agreements because of “resistance or push-back from other larger, more powerful dealers in the
market, who were either upset that a former BSH employee (Mr. Brantley) was now in
competition with them or that their long-term installer (Mr. Johnson) may no longer be readily
available to service their needs”), with (Dkt. No. 47 at 7) (“Plaintiffs assert that BSH improperly
terminated the KJ dealer agreements due to push back from local dealers, and KJ’s refusal to
engage in price fixing.”). Beyond failing to cite case law applying the above employment law
doctrine to distributorship contracts, Plaintiffs’ new theory of liability concerning price
fixing—a theory Plaintiffs failed to include even in their proposed amended complaint, (Dkt. No.
42)—is procedurally improper, and the Court declines to consider it. Barclay White Skanska,
Inc. v. Battelle Mem’l Inst., 262 F. App'x 556, 563 (4th Cir. 2008) (“A plaintiff may not amend
her complaint through argument in a brief opposing summary judgment.”) (quoting Gilmour v.
Gates, McDonald & Co., 382 F.3d 1312, 1315 (11th Cir. 2004)).
                                                -9-
    2:19-cv-00795-RMG        Date Filed 07/29/20   Entry Number 51       Page 10 of 10




       For the foregoing reasons, the Court DENIES Plaintiffs KJ Appliance Center, LLC,

Kenneth Johnson, and Jim Brantley’s motion to dismiss (Dkt. No. 45) and GRANTS Defendant

BSH Home Appliance Corporation, LLC’s motion for summary judgment (Dkt. No. 44).

       AND IT IS SO ORDERED.

                                             s/ Richard Mark Gergel
                                             Richard Mark Gergel
                                             United States District Court Judge
July 29, 2020
Charleston, South Carolina




                                           -10-
